riLeD

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA MAR 18 2020
BILLINGS DIVISION Clerk, U & District Court
District | ar un
UNITED STATES OF AMERICA,
Case No. CR 07-132-BLG-SPW
Plaintiff,
vs. | ORDER
MERVIN LEROY SMALL,
Defendant.

 

 

An Administrative Order was filed by the Acting Chief Judge Morris on
March 16, 2020, regarding COVID-19 and the advised precautions to reduce the
possibility of exposure to the virus and slow the spread of the disease. See also The
President’s Coronavirus Guidelines for America, CDC, 2 (2020), (recommending
canceling events involving ten or more people) https://Awww.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf
Therefore,

IT IS HEREBY ORDERED that the Revocation Hearing set for Wednesday,
March 18, 2020 at 3:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the Revocation Hearing is reset for Friday,

April 17, 2020 at 2:30 p.m.
The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.

SfO—
DATED this Pi day of March, 2020

-. Mhette
SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
